Title: Thomas Jefferson to Miles King, 26 September 1814
From: Jefferson, Thomas
To: King, Miles


          Sir  Monticello Sep. 26. 14
          I duly recieved your letter of Aug. 20. and I thank you for it, because I believe it was written with kind intentions, and a personal concern for my future happiness. whether the particular revelation which you suppose to have been made to yourself were real or imaginary, your reason alone is the competent judge. for, dispute as long as we will on religious tenets, our reason must at last must ultimately decide, as it is the only oracle which god has given us to determine between what really comes from him, & the phantasms of a disordered or deluded imagination. when he means to make a personal revelation he carries conviction of it’s authenticity to the reason he has bestowed as the umpire of truth. you believe you have been favored with such a special communication. your reason, not mine, is to judge of this: and if it shall be his pleasure to favor me with a like admonition, I shall obey it with the same fidelity with which I would obey his known will in all cases. hitherto I have been under the guidance of that portion of reason which he has thought proper to deal out to me. I have followed it faithfully in all important cases, to such a degree at least as leaves me without uneasiness; and if on minor occasions I have erred from it’s dictates, I have trust in him who made us what we are, and knows it was not his plan to make us always unerring. he has formed us moral agents, not that, in the perfection of his state, he can feel pain or pleasure from any thing we may do: he is far above our power: but that we may promote the  happiness of those with whom he has placed us in society, by acting honestly towards all, benevolently to those who fall within our way, respecting sacredly their rights bodily and mental, and cherishing especially their freedom of conscience, as we value our own. I must ever believe that religion substantially good which produces an honest life, and we have been authorised by one, whom you and I equally respect, to judge of the tree by it’s fruit. our particular principles of religion are a subject of accountability to our god alone. I enquire after no man’s, and trouble none with mine: nor is it given to us in this life to know whether your’s or mine, our friend’s or our foe’s are exactly the right. nay, we have heard it said that there is not a quaker or a baptist, a presbyterian or an episcopalian, a catholic or a protestant in heaven: that, on entering that gate, we leave those badges of schism behind, and find ourselves united in those principles only in which god has united us all. let us not be uneasy then about the different roads we may pursue, as believing them the shortest, to that our last abode: but, following the guidance of a good conscience, let us be happy in the hope that, by these different paths, we shall all meet in the end. and that you and I may there meet and embrace is my earnest prayer: and with this assurance I salute you with brotherly esteem and respect.
          Th:
            Jefferson
         